The Court
(Thruston, J., absent,)
instructed the jury in effect, that a bill of sale, under seal, from Sarah Washington to the plaintiff, transferred the legal title to the plaintiff, although the posses-, sion and beneficial interest was in Mrs. Washington, and that the plaintiff might recover in his name for her use.
The Court, also, refused to suffer evidence to be given that the slave hired himself as a free man to another master of a vessel in a previous voyage, the action being given by the Act of Virginia, pp. 192, 374-, in the eases described in the act.
The Court also decided, that the plaintiff could maintain this form of action, (case) although the defendant had wrongfully and unlawfully acquired and kept possession of the slave without the permission or consent of the plaintiff.
Verdict for the plaintiff, $400 damages ; the slave being supposed to be worth $800.